     Case 2:17-cv-06104-MWF-JC Document 77 Filed 04/03/19 Page 1 of 2 Page ID #:1871




      Joshua H. Haffner, Cal. Bar No. 188652         Mark R. Thierman, Cal. Bar No.
1     (jhh@haffnerlawyers.com)                       72913
      Graham G. Lambert, Cal. Bar No.                (mark@thiermanbuck.com)
2     303056                                         Joshua D. Buck, Cal. Bar No. 258325
      (gl@haffnerlawyers.com)                        (josh@thiermanbuck.com)
3     HAFFNER LAW PC                                 Leah L. Jones, Cal. Bar No. 276448
      445 South Figueroa St., Suite 2625             leah@thiermanbuck.com
4     Los Angeles, California 90071                  THIERMAN BUCK LLP
      Telephone: (213) 514-5681                      7287 Lakeside Drive
5     Facsimile: (213) 514-5682                      Reno, NV 89511
                                                     Tel. (775) 284-1500
6     Paul D. Stevens, Cal. Bar No. 207107           Fax. (775) 703-5027
      (pstevens@stevenslc.com)
7     STEVENS, LC                                    Attorneys for Plaintiffs JOSHUA B.
      700 S. Flower Street, Suite 660                BOSWELL, ET. AL.
8     Los Angeles, California 90017
      Telephone: (213) 270-1211
9     Facsimile: (213) 270-1223
10    Attorneys for Plaintiffs JOSE
      FERNANDEZ, ET. AL.
11

12                           UNITED STATES DISTRICT COURT
13
                           CENTRAL DISTRICT OF CALIFORNIA
14
      JOSE FERNANDEZ, ET AL,                    Case No. 2:17-cv-06104-MWF-JC
15                                              (consolidated with Case No.: 2:17-cv-
                    Plaintiffs,                 06120-GW-RAO)
16
                    v.                          PLAINTIFFS’ NOTICE OF
17                                              WITHDRAWAL OF MOTION FOR
      BANK OF AMERICA, N.A.; and                LEAVE TO ADD KAREN
18    DOES 1 through 10, inclusive,
                                                LAMBROSE AND WARDA RUHIN
19                 Defendant.                   AS A PUTATIVE CLASS
20                                              REPRESENTATIVES

21
   JOSHUA B. BOSWELL, ET.                       Hearing Date: April 22, 2019
22 AL.,                                         Hearing Time: 10:00 a.m.
             Plaintiffs,                        Courtroom: 5A
23
                    v.                          (Assigned to Hon. Michael W. Fitzgerald)
24
      BANK OF AMERICA
25    CORPORATION, ET. AL.;
26                 Defendant.
27

28
       Notice of Withdrawal of Plaintiffs’ Motion for leave to add Karen Lambrose and Warda Ruhin
                                    as a Putative Class Representative
     Case 2:17-cv-06104-MWF-JC Document 77 Filed 04/03/19 Page 2 of 2 Page ID #:1872



1           TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
2     RECORD:
3           Please take notice that Plaintiffs Jose Fernandez, Alex Yong, and Joshua
4     Boswell hereby withdraw Plaintiffs’ Motion for leave to add Karen Lambrose and
5     Warda Ruhin as a punitive class representative, Docket No. 67.
6
      Dated: April 3, 2019                      HAFFNER LAW PC
7                                               STEVENS L.C.
                                                THIERMAN BUCK
8

9
                                                By: /s/ Joshua H. Haffner
10                                                 Joshua H. Haffner
                                                   Attorneys for Plaintiffs-Petitioners
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   1
       Notice of Withdrawal of Plaintiffs’ Motion for leave to add Karen Lambrose and Warda Ruhin
                                    as a Putative Class Representative
